OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the *874memorandum of the Appellate Division (90 AD2d 451). We would add only that service on the hospital administrator did not constitute personal service on defendant Dr. McMurtry pursuant to CPLR 308 (subd 1) (see Espy v Gloriando, 56 NY2d 640).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons.